DETAILED ACTION
Status of Claims
Per Applicants response filed on 08/10/2022, claims 1-3 and 8-20 are pending. Claims 12 and 20 have been amended and claims 4-7 have been cancelled.

Response to Amendment
The claim objections to claims 12 and 20 are withdrawn in view of current claim amendments. All claims are allowed as previously indicated.

Allowable Subject Matter
Claims 1-3 and 8-20 are allowed. (Renumbered as claims 1-16.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fail to teach or suggest a method of screening for structural heart disease using a sensor device for measuring electrocardiogram, phonocardiogram and accelerometer signals, comprising a step of dividing the measured signals into one or more sequences based on a measure of body acceleration includes the time aligned ECG, PCG, and ACC signals are divided into respective windows of arbitrary duration to obtain the one or more sequences, in combination with other recited limitations in claims 1, 12 and 15.

Varadan et al. US 2018/0325407 A1 discloses a CHF management system comprising a chest worn device for acquiring ECG, PCG, and ACC from a chest of a person, the signals are time aligned as shown in Fig. 5, but Varadan does not disclose a step of dividing the measured signals into one or more sequences based on a measure of body acceleration includes the time aligned ECG, PCG and ACC signals are divided into respective windows of arbitrary duration to obtain the one or more sequences.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 18, 2022